Mr. Justice Wolf
delivered the opinion of the court.
Victoriana Benitez Velázquez was divorced from Epifanio Ortiz in September, 1909. From the registry it appears that she acquired a piece of property by inheritance from her parents, although the papers transmitted to us do not show the date. On the 14th of May, 1911, she was married to Juan Rivera. On the 7th of January, 1927, Victoriana Benitez presented a declaration (acta) of the construction of a house. In the declaration the carpenter who constructed the house appears and certifies to its construction in the year 1907. The registrar refused record to the declaration of construction upon the theory that all property acquired during marriage should be presumed to belong to the matrimonial society and that such a presumption had not been destroyed legitimately by the statement of the carpenter who built the house.
While the declaration states that the building was constructed in 1907, yet the same writing shows that the partition deed to the particular property was made in 1913, at the time when the appellant was married to Juan Rivera. Section 1319 of the Civil Code provides, among other things, that “buildings constructed during the marriage, on land belonging to one of the spouses shall also belong to the partnership * * *.
Now, while it is possible that the house was actually, constructed in 1907, when the land already belonged to the appellant, yet the! declaration shows that the recordable title to the land was acquired in 1913. Under the circumstances, *514we do not feel satisfied that tlie appellant proved clearly that the lionse did not belong to the matrimonial society. The registry should import certainty, and the confusion of dates militates against the appellant. We are, moreover, inclined to agree with, the registrar that an ex parte statement of a carpenter and of Victoriana Benitez are not binding on Juan Rivera, the present husband.
In a case of even greater doubt the note of the registrar should be affirmed when the appellant does not make the situation perfectly clear to this court.
The note will be affirmed.